                                  UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF TENNESSEE
                                          AT KNOXVILLE

 RUSSELL LEE FINLEY,                                       )
                                                           )
                   Petitioner,                             )
                                                           )
 v.                                                        )       Nos. 3:18-CV-146; 3:15-CR-007
                                                           )
 UNITED STATES OF AMERICA,                                 )
                                                           )
                   Respondent.                             )

                                     MEMORANDUM OPINION

           Petitioner Russell Lee Finley has filed a pro se motion to vacate, set aside, or correct

 his sentence under 28 U.S.C. § 2255. [Doc. 1]. 1 The United States has responded in

 opposition to the motion [doc. 4], and Petitioner has not replied. The matter is now ripe

 for resolution.

           The Court finds the materials submitted, together with the record of the underlying

 criminal case, conclusively show that Petitioner is not entitled to relief on the claims

 asserted. Accordingly, the Court will decide this matter without an evidentiary hearing.

 See 28 U.S.C. § 2255(b). For the reasons discussed below, the Court finds that Petitioner’s

 motion to vacate is without merit. The motion will be denied and dismissed with prejudice.




 1
     All docket references are to Case No. 3:18-CV-146 unless otherwise noted.



Case 3:15-cr-00007-RLJ-HBG Document 49 Filed 07/02/20 Page 1 of 9 PageID #: 251
                                             I.

                                        Background

        In 2015, Petitioner was charged in this court with six counts of robbery. [Case No.

 3:15-CR-007, doc. 9]. In March 2015, Petitioner entered into a plea agreement with the

 government. [Id., docs. 15-16]. He agreed to plead guilty to one count of bank robbery

 and two Hobbs Act counts. [Id., doc. 15]. As part of his plea agreement, Petitioner agreed

 to waive most of his appellate rights, with the exception that he “retain[ed] the right to

 appeal a sentence imposed above the sentencing guideline range determined by the Court

 or above any mandatory minimum sentence deemed applicable by the Court, whichever is

 greater.” [Id., p. 8].

        On April 8, 2015, the Court conducted a change of plea hearing. At that hearing,

 Petitioner affirmed under oath that his attorney had explained all of the plea agreement’s

 provisions to him. [Doc. 37, p. 6]. The Court confirmed that Petitioner understood the

 waiver provisions in his plea agreement and that he indeed wished to plead guilty. [Id., p.

 14-16].

        The probation office subsequently disclosed its Presentence Investigation Report

 (“PSR”). [Id., doc. 21]. The PSR deemed Petitioner a career offender pursuant to United

 States Sentencing Commission Guidelines Manual (“U.S.S.G.”) § 4B1.1 due to two prior

 robbery convictions (one federal and one from Ohio). [Id.].

        Three days after the PSR’s disclosure, the United States Supreme Court decided

 Johnson v. United States, 135 S. Ct. 2551 (2015), invalidating the residual clause of the

                                             2


Case 3:15-cr-00007-RLJ-HBG Document 49 Filed 07/02/20 Page 2 of 9 PageID #: 252
 Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e). Through counsel, Petitioner

 soon objected to his designation as a career offender under the guidelines. [Case No. 2:15-

 CR-007, doc. 23]. Specifically, Petitioner sought to extend Johnson’s ACCA holding to

 the sentencing guidelines, objecting that his Ohio career offender predicate was no longer

 a crime of violence under § 4B1.1’s residual clause.

        By order entered September 30, 2015, the Court overruled Petitioner’s objection.

 [Id., doc. 30]. The Court conducted Petitioner’s sentencing hearing the following month

 and imposed a within guidelines sentence of 156 months’ imprisonment in this case.

        Petitioner appealed. [Id., doc. 35]. Through counsel—the same counsel who

 represented him before this Court—Petitioner again presented the argument that, per

 Johnson, he should not be deemed a career offender under the guidelines. [Id., docs. 38,

 40]. The United States moved to dismiss the appeal due to Petitioner’s appellate waiver,

 but the Sixth Circuit denied that motion. [Id., doc. 38].

        This Court’s judgment was subsequently affirmed. [Id., doc. 40]. Noting that

 Petitioner’s “appellate waiver arguably precludes his appeal,” the Sixth Circuit nonetheless

 considered Petitioner’s appeal on its merits and held that he was “properly sentenced as a

 career offender.” [Id.].

        With the assistance of his sentencing/appellate counsel, Petitioner then sought a writ

 of certiorari with the Supreme Court.        See Supreme Court of the United States,

 https://www.supremecourt.gov/search.aspx?filename=/docket/docketfiles/html/public/16-




                                              3


Case 3:15-cr-00007-RLJ-HBG Document 49 Filed 07/02/20 Page 3 of 9 PageID #: 253
 9397.html (last visited June 30, 2020). On October 2, 2017, that petition was denied. [Case

 No. 3:15-CR-007, doc. 44].

        On April 9, 2018, Petitioner timely filed his pro se § 2255 motion in this court.

                                             II.

                                    Standards of Review

        To obtain relief under 28 U.S.C. § 2255, a petitioner must demonstrate “(1) an error

 of constitutional magnitude; (2) a sentence imposed outside the statutory limits; or (3) an

 error of fact or law that was so fundamental as to render the entire proceeding invalid.”

 Short v. United States, 471 F.3d 686, 691 (6th Cir. 2006) (quoting Mallett v. United States,

 334 F.3d 491, 496–97 (6th Cir. 2003)). To warrant relief under 28 U.S.C. § 2255 because

 of constitutional error, the error must be one of constitutional magnitude which had a

 substantial and injurious effect or influence on the proceedings. Brecht v. Abrahamson,

 507 U.S. 619, 637 (1993) (citation omitted) (§ 2254 case); Jefferson v. United States, 730

 F.3d 537, 549-50 (6th Cir. 2013) (applying Brecht test to § 2255 motion). A petitioner

 “must clear a significantly higher hurdle than would exist on direct appeal” to secure

 collateral relief. United States v. Frady, 456 U.S. 152, 166 (1982); Regalado v. United

 States, 334 F.3d 520, 528 (6th Cir. 2003) (citing Frady, 456 U.S. at 166).

        “[A] pro se petitioner’s section 2255 motion is entitled to a generous construction.”

 Fields v. United States, 963 F.2d 105, 109 (6th Cir. 1992). Nevertheless, when a movant

 files a § 2255 motion, she must set forth facts which entitle her to relief. Green v. Wingo,

 454 F.2d 52, 53 (6th Cir. 1972); O’Malley v. United States, 285 F.2d 733, 735 (6th Cir.

                                              4


Case 3:15-cr-00007-RLJ-HBG Document 49 Filed 07/02/20 Page 4 of 9 PageID #: 254
 1961). A motion that merely states general conclusions of law without substantiating its

 allegations with facts is without legal merit. Loum v. Underwood, 262 F.2d 866, 867 (6th

 Cir. 1959).

        When a § 2255 movant claims he was denied his Sixth Amendment right to effective

 assistance of counsel, a court must presume that counsel provided effective assistance, and

 the movant bears the burden of showing otherwise. Mason v. Mitchell, 320 F.3d 604, 616-

 17 (6th Cir. 2003). To meet that burden, a petitioner must prove that specific acts or

 omissions by his attorney were deficient and that the attorney failed to provide “reasonably

 effective assistance,” which is measured by “prevailing professional norms.” Strickland v.

 Washington, 466 U.S. 668, 687-88 (1984). “[T]he constitutional right at issue here is

 ultimately the right to a fair trial, not to perfect representation.” Smith v. Mitchell, 348 F.3d

 177, 206 (6th Cir. 2003) (citing Strickland). A court’s “role on habeas review is not to

 nitpick gratuitously counsel’s performance. Smith, 348 F.3d at 206.

        Next, a petitioner must demonstrate “a reasonable probability that, but for counsel’s

 unprofessional errors, the result of the proceeding would have been different.” Strickland,

 466 U.S. at 694. “A reasonable probability is a probability sufficient to undermine

 confidence in the outcome,” id., and “requires a substantial, not just conceivable, likelihood

 of a different result.” Cullen v. Pinholster, 563 U.S. 170, 189 (2011) (citation and internal

 quotation marks omitted). The prejudice test is modified in the context of a guilty plea—

 a petitioner “must show that there is a reasonable probability that, but for counsel’s errors,

 he would not have pleaded guilty and would have insisted on going to trial.” Hill v.

                                                5


Case 3:15-cr-00007-RLJ-HBG Document 49 Filed 07/02/20 Page 5 of 9 PageID #: 255
 Lockhart, 474 U.S. 52, 59 (1985). Yet, “[a]n error by counsel, even if professionally

 unreasonable, does not warrant setting aside the judgment of a criminal proceeding if the

 error had no effect on the judgment.” Strickland, 466 U.S. at 691. Furthermore, if “it is

 easier to dispose of an ineffectiveness claim on the ground of lack of sufficient prejudice .

 . . that course should be followed.” Id. at 697.

        A petitioner alleging ineffective assistance of counsel bears “a heavy burden of

 proof.” Pough v. United States, 442 F.3d 959, 966 (6th Cir. 2006) (citation omitted).

 “Surmounting Strickland’s high bar is never an easy task . . . and the strong societal interest

 in finality has ‘special force with respect to convictions based on guilty pleas.’” Lee v.

 United States, 137 S. Ct. 1958, 1967 (2017) (quoting Padilla v. Kentucky, 559 U.S. 356,

 371 (2010), and United States v. Timmreck, 441 U.S. 780, 784 (1979)).

                                              III.

                                          Discussion

        Petitioner presents two claims, each a rehashing of his post-plea and appellate legal

 journey. The Court will address those claims in turn.

                             A. Ineffective Assistance of Counsel

        By his first claim, Petitioner repackages the argument that his prior Ohio robbery

 conviction can no longer serve as a career offender predicate after Johnson. [Doc. 1, p. 5].

 According to Petitioner, he




                                               6


Case 3:15-cr-00007-RLJ-HBG Document 49 Filed 07/02/20 Page 6 of 9 PageID #: 256
        did infact [sic] rely on the knowledge of his attorney to bring forth a
        meaningful argument showing and proving that this prior robbery can not be
        used to enhance the defendants [sic] sentence. Case cites withheld.
        Moreover this prior offense is not a crime of violence. Case Cites withheld.
        Counsel failed to fully address and urge the court to fully review the facts
        and laws of this prior robbery conviction. It is clear that the Defendant’s
        robbery case does not qualify as a crime of violence, and his counsel FAILED
        to address these clear cut facts of his case. and [sic] due to this fact his
        counsel is ineffective. We need to shed a light on counsels [sic]
        ineffectiveness. Counsel had a duty, to fully be versed in all current laws to
        provide adequate legal representation. had [sic] counsel provided effective
        litigation the outcome would be different.

 [Id.] (emphasis in original).

        This claim is wholly without merit. Counsel did vigorously and competently raise

 the objection that, under Johnson, the Ohio career offender predicate should not count.

 Counsel did so before this Court, and then before the Sixth Circuit Court of Appeals, and

 then to the United States Supreme Court.

        By expressly choosing to “withhold case citations” from his claim, Petitioner has

 failed to prove (or even suggest) what more counsel should have done. In what “current

 laws” was counsel not fully versed? What “meaningful argument” did counsel neglect?

 What “facts and laws” did counsel not fully address? Petitioner “sheds a light” on none of

 these points. Again, a motion that merely states general conclusions of law without

 substantiating its allegations with facts is without legal merit. Loum, 262 F.2d at 867.

        Not only has Petitioner failed to prove specific acts or omissions by his attorney that

 were deficient, he has also failed to demonstrate prejudice. His desired Johnson argument

 was presented to this Court, the appellate court, and the Supreme Court. Petitioner’s first

 claim fails at each Strickland prong and will be dismissed.
                                               7


Case 3:15-cr-00007-RLJ-HBG Document 49 Filed 07/02/20 Page 7 of 9 PageID #: 257
                                    B. Appellate Waiver

        By his second claim, Petitioner argues that the appellate waiver contained in his plea

 agreement “does not foreclose a [sic] appellate review.” [Doc. 1, p. 6]. That is an argument

 that should have been—and in fact was—presented to the appellate court. See, e.g.,

 Hampton v. United States, 191 F.3d 695, 698 (6th Cir. 1999). Even if that were not the

 case, Petitioner has not demonstrated “(1) an error of constitutional magnitude; (2) a

 sentence imposed outside the statutory limits; or (3) an error of fact or law that was so

 fundamental as to render the entire proceeding invalid.” Short, 471 F.3d at 691.

        Further, to the extent that Petitioner’s second claim could be construed as an

 allegation of ineffective assistance of counsel, Petitioner has again failed to demonstrate

 prejudice. Either way his claim is construed, Petitioner’s desired Johnson argument was

 presented to and considered by the Sixth Circuit, notwithstanding his appellate waiver.

 Petitioner’s second claim will therefore be dismissed.

                                             IV.

                                         Conclusion

        For the reasons discussed in this Memorandum Opinion, Petitioner’s § 2255 motion

 to vacate [Doc. 1] will be DENIED and DISMISSED.

                                              V.

                                 Certificate of Appealability

        Under 28 U.S.C. § 2253(c)(2), the Court must determine whether a certificate of

 appealability should be granted. A certificate should issue if a petitioner has demonstrated

                                              8


Case 3:15-cr-00007-RLJ-HBG Document 49 Filed 07/02/20 Page 8 of 9 PageID #: 258
 a “substantial showing of a denial of a constitutional right.” Id. The district court must

 “engage in a reasoned assessment of each claim” to determine whether a certificate is

 warranted. Murphy v. Ohio, 263 F.3d 466, 467 (6th Cir. 2001). Each issue must be

 considered under the standards set forth by the Supreme Court in Slack v. McDaniel, 529

 U.S. 473 (2000). Id.

        A petitioner whose claims have been rejected on the merits satisfies the

 requirements of § 2253(c) by showing that jurists of reason would find the assessment of

 the claims debatable or wrong. Slack, 529 U.S. at 484. Having examined each of

 Petitioner’s claims under the Slack standard, the Court finds that reasonable jurists could

 not find that the dismissal of those claims was debatable or wrong. Therefore, the Court

 will DENY issuance of a certificate of appealability.

        A separate judgment will enter.

        IT IS SO ORDERED.

                                                         ENTER:



                                                                s/ Leon Jordan
                                                         United States District Judge




                                             9


Case 3:15-cr-00007-RLJ-HBG Document 49 Filed 07/02/20 Page 9 of 9 PageID #: 259
